Me. Chief Justice Del Toro
delivered the opinion of the court.
On August 3, 1925, the transcript containing certified copies of the information, judgment and notice of appeal was filed in this ease. The appeal was taken on September 24, 1924.
On August 25, 1925, the appellant filed a motion reading in part as follows:
“That on the day on which the judgment was rendered against the defendant he appealed to this court. The undersigned attorney for the defendant agreed with the stenographer of the trial court upon the amount charged by him for preparing a transcript of the stenographic record and statement of the case and the said sum was paid by the accused to the stenographer.
“That some time thereafter the undersigned attorney was informed by the stenographer that a transcript of the evidence had been filed in the lower court to be sent up to this court as part of the record on appeal.
“That on or about August 3, 1925, the clerk of the Second District Court of San Juan sent up to this court the transcript of the record without including therein the transcript of the evidence.
, “That the undersigned attorney inquired of the clerk of the trial court why the transcript of the evidence was not sent up to this court and the cleric informed him that it was because the law did not authorize him to send up in criminal eases a transcript of the evidence instead of a statement of the case.
“For these reasons the undersigned attorney moves this court to grant him leave to change the transcript of the evidence filed in the lower court into a statement of the case and file it as such in this court. ...”
When the notice of appeal was filed section 356 of the *685Code of Criminal Procedure, as amended in 1908 (Comp. 1911), was in force. That section clearly aiid conclusively prescribes the procedure to be followed. It imposes upon the clerk of the trial court the duty of sending up certain documents, “if any.” If the appellant desired a review of the evidence, it was necessary for him to prepare the “statement of facts” or the “bill of exceptions” in the form required by law and jurisprudence and to incorporate them in the record.
Even if the amendment of 1925 to section 356 of the Code of Criminal Procedure, to which we referred in the ease of People v. Rivera, ante, page 681, could be considered applicable, it would appear that the appellant did not exercise his right in time under the terms of said amended section.
In view of the• foregoing the appellant’s motion should be overruled.
Mr. Justice Wolf took no part in the decision of this case.